166 F.3d 1220
1999 CJ C.A.R. 670
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Gerome Leon DEBROW, Petitioner-Appellant,v.Edward L. EVANS, Warden; The Attorney General of the Stateof Oklahoma, Respondents-Appellees.
No. 98-6175.
United States Court of Appeals, Tenth Circuit.
Feb. 2, 1999.

Before PORFILIO, BALDOCK, and HENRY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining petitioner's brief and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a)(2); 10th Cir.  R. 34.1(G).  The case is therefore ordered submitted without oral argument.


3
Petitioner, who is proceeding pro se, seeks review of the district court's denial of his petition for habeas corpus relief under 28 U.S.C. § 2254.


4
Before petitioner can proceed on appeal, he must secure a certificate of appealability from this court.  See 28 U.S.C. § 2253(c)(1).  Raising the same issues he raised in the district court, petitioner argues that this court should grant a certificate of appealability on the following grounds: (1) the magistrate judge failed to address whether he was denied a direct appeal through no fault of his own; (2) he was denied his right to counsel during the ten days following his guilty plea; (3) he did not receive a competency hearing before he pled guilty; and (4) his guilty plea was not entered voluntarily.


5
Upon consideration of the record and petitioner's brief, we conclude petitioner has failed to make a substantial showing of a denial of a constitutional right.  See id. § 2253(c)(2).  We DENY petitioner's request for a certificate of appealability for substantially the reasons stated by the district court in its memorandum opinion and order filed March 31, 1998, and by the magistrate judge in his findings and recommendations filed November 26, 1997, adopted by the district court on March 31.  The appeal is DISMISSED.

Entered for the Court


*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3